Citation Nr: 0334759	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (lupus).

2.  Entitlement to service connection for arthritis (also 
claimed as rheumatism).

3.  Entitlement to service connection for residuals of 
dislocated shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to April 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida (FL), Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A Board hearing was held in October 2000 at the RO (Travel 
Board) before another Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  The VLJ 
who presided at the hearing is no longer at the Board.  In a 
January 2003 letter, the Board informed the veteran of this 
fact and inquired if he desired another hearing.  In a March 
2003 response, the veteran advised that he desired another 
hearing at the RO.  In March 2003 the Board remanded the case 
to the RO to schedule another hearing.  In June 2003, the 
veteran testified before the undersigned.  A transcript of 
that hearing also has been associated with the claim file.

In May 2001 and March 2003, the Board remanded the case to 
the RO for additional development.  The case has been 
returned the Board for further appellate review.  The Board 
will discuss the issues of entitlement to service connection 
for the residuals of dislocation of the right shoulder, and 
the directed additional development related thereto, and 
entitlement to service connection for arthritis, (also 
claimed as rheumatism) in the remand portion of this 
decision.




FINDINGS OF FACT

1.  The appellant has a diagnosis of a current disorder of 
lupus.

2.  There are no entries in the service medical records 
(SMRs) of complaints, findings, or treatment, for lupus.

3.  There is no competent credible evidence of complaints, 
findings, or treatment, for lupus within one year of the 
veteran's discharge from active service.

4.  The competent credible evidence of record shows the 
manifestation of lupus symptomatology first appeared many 
years after the veteran's discharge from active service.

5.  Lupus was not shown during military service or within one 
year of discharge from military service.


CONCLUSION OF LAW

Lupus was not incurred during military service and it may not 
be presumed to have occurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003) implement the VCAA.  The VCAA is potentially 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

Assuming, arguendo, that the notice and duty to assist 
provisions of the VCAA are applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that the 
statutory requirements substantially have been met.  In an 
August 2001 letter (letter), the RO informed the veteran of 
the provisions of the VCAA and VA's obligations thereunder, 
to include VA's duty to assist him with the development of 
his claim.  The letter informed the veteran of the evidence 
necessary to substantiate his claim and the specific ways VA 
would assist him with developing his claim.  As to who would 
obtain what evidence, the letter referred the veteran to the 
May 2001 Board remand, wherein the Board directed the RO to 
obtain the identity of all private care providers who treated 
the veteran in 1976 for stiffness in his joints.  The letter 
also informed the veteran to provide the identity of other 
providers who may have records related to his treatment and 
the RO would obtain them, unless the appellant opted to 
obtain them himself.  VA Forms 21-4142 were provided the 
veteran for his signature and return to authorize VA to 
obtain any identified records.  The veteran also was informed 
of telephone numbers by which to contact the RO.  The Board 
finds that the letter complies with the notice requirements 
of the VCAA and 38 C.F.R. § 3.159(b)(1) (2003).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the letter informed the veteran to 
submit any evidence he desired considered in support of his 
claim within 60 days.  In Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA letter of notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the letter informed the 
veteran he had less than the statutory one-year period, the 
Board finds that he has not been prejudiced as concerns the 
development of his claim.

First, the veteran has continued to submit additional 
evidence in support of his claim, to include additional 
evidence submitted at the June 2003 hearing, since receiving 
the letter.  Second, the RO provided the veteran an April 
2003 letter which informed him of the status of his claim, 
informed him of the evidence received in response to the RO's 
prior developmental assistance, and repeated the VCAA notice.  
Further, the April 2003 letter specifically informed the 
veteran he had up to one year to respond, and that the 
effective date of any allowance of a benefit would be 
adjusted accordingly.  Third, the June 2003 hearing afforded 
the veteran the opportunity to identify any additional 
evidence he desired VA to obtain on his behalf.  The only new 
evidence he identified does not pertain to his lupus claim.  
Finally, other than the treatment identified in the veteran's 
testimony and the additional evidence submitted at the June 
2003 hearing, neither the veteran nor his representative has 
identified any additional evidence for VA to obtain.  
Therefore, the Board finds that the incorrect restrictive 
time period for response was not in fact applied to this 
veteran, he was not chilled from presenting evidence after 
receipt of the letter of notice, and he received the benefit 
of the full statutory one-year period.  Given these 
circumstances, the Board finds the VCAA notice requirements 
have been met, the PVA holding notwithstanding.

As concerns the duty to assist, the RO obtained the veteran's 
SMRs, obtained treatment records from the private care 
providers named by the veteran, and inquired of other sources 
who provided the RO with negative responses.  The RO also 
scheduled the veteran for medical examinations.  All records 
obtained or generated have been associated with the claim 
file.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the veteran's claim for service 
connection for lupus.  Therefore, the Board is also satisfied 
that all relevant facts have been properly developed, and 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations as they relate to 
this issue.  38 C.F.R. §§ 3.159, 3.326(a) (2003).

The veteran testified at the June 2003 hearing that, although 
he believes he started manifesting symptoms of lupus while in 
service, he never sought treatment for any of the symptoms 
which he testified he experienced while in service.  The only 
specific symptoms he described were popping of his knee and 
leg pain, which he says he noticed most while stationed in 
Germany and, it's because of the popping that he believes his 
lupus is service connected.  Transcript (T), p. 3.  He 
related that his observation of black spots, in addition to 
the joint pain, is what led him to seek treatment, and he was 
diagnosed in 1984, when he was placed on a steroid regimen.  
Id.  In an April 1999 statement submitted with his 
substantive appeal, the veteran asserts that his training and 
service while stationed in localities with a cold climate, to 
include having to work in snow, was a contributing factor to 
his contracting lupus.  He also asserts that he listed pain 
in his legs and joints at his physical examination for 
separation.

Consistent with the veteran's testimony at the June 2003 
hearing, there are no entries whatsoever in the SMRs for 
complaints, findings, or treatment, for joint pain or other 
symptomatology which may be related to lupus.  Contrary to 
the veteran's April 1999 statement, however, the February 
1975 Report of Medical History reflects no entries by the 
veteran as concerns joint pain of any type.  The only 
positive response listed by the veteran relates to number 19, 
where the examiner noted in Block 25 that the veteran coughed 
up blood after an injury he incurred prior to service.  The 
examiner also noted no current medical problems.  The 
February 1975 Report of Medical Examination for discharge 
rated all areas as normal.

Although the veteran testified he was diagnosed with lupus in 
1984, a June 1992 private treatment note entry of R.R., M.D., 
reflects , the veteran as having lupus with an oral ulcer for 
nine months.  This entry fixes the veteran's diagnosis with 
lupus in late 1991.  Except for a December 1996 private 
report by V.P.R., M.D., to Dr. R.R., none of the private 
treatment records in the claim file contain any notation of 
an earlier diagnosis or even a report by the veteran that he 
was diagnosed earlier than 1991.  Dr. R's entry reflects the 
veteran's report that he was diagnosed in 1984.

The December 1998 VA general medical examination report 
reflects an entry that the veteran has a history of discoid 
lupus with joint involvement.  The report reflects that the 
pertinent diagnosis was a long history of discoid lupus with 
joint involvement.  No etiology was provided.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  Further, certain chronic diseases may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  Lupus is one of the diseases listed as eligible for 
presumptive service connection.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2003).  When making a determination of service 
connection, VA must administer its regulations under a broad 
and liberal interpretation consistent with the facts in each 
case.  38 C.F.R. § 3.303(a) (2003).
The veteran's representative's presentations of June 1999 and 
April 2003 invite the Board's attention to the appellant's 
1999 statement.  They also aver that the evidence is 
sufficiently in equipoise to grant the benefit the veteran 
seeks by affording him the benefit of all doubt.  The 
veteran's representative's December 2002 presentation, 
however, asserts that the veteran's case is insufficiently 
developed for a decision, as indicated by a November 2002 RO 
Report of Contact, and urges the Board to remand the case for 
further development.
The Board concurs with the representative's December 2002 
assertion as it may relate to the veteran's claim for service 
connection for arthritis and the residuals of his right 
shoulder disorder, which are addressed in the remand portion.  
However, the Board disagrees with and rejects this contention 
as concerns the lupus claim.  None of the developmental 
deficiencies listed in the November 2002 Report of Contact 
relates to the veteran's lupus claim.
There is no credible competent medical evidence that the 
veteran manifested any lupus symptomatology while in active 
service.  The veteran has no medical training.  Thus, his 
belief that his having to work in very cold weather while in 
service contributed to his lupus, and that any joint pain he 
may have had were early symptoms, is not medical evidence of 
causality.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).
The Board finds that, as the primary provider to whom the 
other private providers reported, Dr. R.R.'s treatment notes 
are more persuasive, and they date the veteran's diagnosis 
with lupus as late 1991.  Overall, the Board finds the 
veteran an unreliable historian.  For example, the veteran's 
April 1999 statement relates that he was transferred to 
Germany in April 1972 from Ft. Leonard Wood, Missouri (MO).  
That date is in all likelihood inaccurate, as an October 1972 
DA Form 2173 reflects his post of assignment as Ft. Knox, 
Kentucky (KY).  Even were the Board to accept the veteran's 
history of having been diagnosed in 1984 that still is nine 
years after his discharge from service, which is well beyond 
the presumptive period.  There simply is no credible evidence 
of a nexus between the veteran's lupus and his military 
service.  The preponderance of the evidence is all against 
the granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for lupus is denied.


REMAND

In light of the fact that there is competent evidence of 
additional evidence relevant to the veteran's claims for 
service connection for arthritis and residuals of the right 
shoulder injury which has not been developed, the Board deems 
it necessary to ensure he receives a corrected VCAA notice 
letter as concerns those claims.  Specifically, he must be 
informed that, contrary to the earlier letter, he in fact has 
one year to respond.  PVA, supra.

The veteran testified that he receives treatment for his 
arthritis at the VA treatment facility in Ft. Lauderdale, FL.  
He also related that he was diagnosed with rheumatism at the 
same facility, and that his VA provider informed him he has 
generated several records on him.  T., pp. 6, 9-10.  The 
Board notes that are no treatment records from that facility 
in the claim file.

The October 1972 DA Form 2173, which describes the 
circumstances of the veteran's right shoulder injury and 
declared it in line of duty, reflects that the veteran was 
taken to the emergency room of the Ireland Army Hospital, Ft. 
Knox, KY.  Yet, repeated attempts by the RO to obtain any 
records of the veteran's treatment for the injury have 
yielded negative results.  The same holds true for other 
facilities at which the veteran relates he was treated, 
including an apparent in-service surgical procedure on the 
shoulder.  Further, the Board notes that inpatient or 
clinical records were not specifically requested.

The May 2001 Board remand directed the RO to schedule an 
orthopedic examination of the veteran's right shoulder, which 
was not done.  The RO apparently misinterpreted the Board's 
qualified directive to schedule an examination related to the 
lupus only if additional records were located and incorrectly 
expanded it to the Board's request to schedule the veteran 
for an orthopedic examination of his right shoulder, which 
was directed in a separate paragraph.  This alone requires 
remand of this issue.  Stegall v. West, 11 Vet. App. 268 
(1998).


Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent, as 
concerns the veteran's claims for 
service connection for arthritis and 
residuals of the right shoulder injury.

2.  The RO shall obtain all treatment 
records related to the veteran's 
arthritis and claimed rheumatism from 
the VA treatment facility in Ft. 
Lauderdale, FL, and associate them with 
the claim file.

3.  The RO shall ask the National 
Personnel Records Center (NPRC) 
specifically to provide all inpatient 
and clinical records related to the 
veteran's treatment at the U.S. Ireland 
Army Hospital, Ft. Knox, KY, for the 
period October 1972 to October 1974.  
The RO shall make a similar request for 
any records which may have been created 
at Ft. Leonard Wood, MO, for the period 
January 1973 to May 1973, and Baumholder 
(or Baumhoder), Germany, for the period 
May 1973 to February 1975.  Again, the 
specific request should be for inpatient 
records, which are sometimes separately 
stored from outpatient clinical records.

4.  The RO shall request the NPRC to 
provide any and all military personnel 
records, to include efficiency and 
performance reports, related to the 
veteran's period of service.

5.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder disorder since April 1975.  
After securing the necessary release, the 
RO should attempt to obtain these records 
and associate them with the claim file.  
Any records request should include a 
specific request for inpatient, surgical, 
and clinical records and summaries.

6.  After the above development is 
complete, schedule the veteran for 
appropriate medical examination(s) for 
arthritis, rheumatism, and of his right 
shoulder.  Ensure the claims file is 
provided to the examiner(s) for review.  
If any examination(s) reveal arthritis 
and or rheumatism pathology in areas 
other than the veteran's right shoulder, 
request the examiners to opine whether 
any pathology diagnosed is at least as 
likely as not (probability of at least 50 
percent) related to the veteran's 
military service or the natural aging 
process or a familial process.  Request 
the examiner(s) of the veteran's right 
shoulder to opine whether it is at least 
as likely as not (probability of at least 
50 percent) that any pathology currently 
manifested is related to the 1972 injury 
or the natural aging process.  If the 
examiner(s) cannot render the requested 
opinions on a basis other than conjecture 
or mere speculation, request they state 
so for the record.

7.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



